Exhibit 10.9

DOW JONES & COMPANY

2007 ANNUAL INCENTIVE PLAN HIGHLIGHTS

INCLUDING SUPPLEMENTAL PROVISIONS ADOPTED

ON JUNE 4, 2007

PLAN OBJECTIVES

The 2007 Dow Jones & Company Annual Incentive Plan (AIP) is designed to link
annual incentive compensation payments to corporate and business unit financial
results, the attainment of business unit strategic goals and individual
performance.

PARTICIPATION

To be eligible to receive an AIP award, employees must be in a bonus-eligible
position prior to October 1, 2007, and, in general, must be in the employ of Dow
Jones at the time bonuses are paid. Individuals participating in sales or other
incentive plans generally are not eligible to participate in the Annual
Incentive Plan.

INDIVIDUAL BONUS OPPORTUNITIES (TARGETS)

Each participant in the AIP receives a target bonus opportunity. The target
opportunity is based upon competitive practice and is a function of his/her base
salary and job responsibility or grade level. The target bonus opportunity is
expressed as a specific dollar amount for the performance period.

PERFORMANCE PERIOD

The performance period for 2007 is the calendar year January through December.

GROUP POOLS

Bonus pools are established at a group level. Each group has a unit bonus grid
consisting of group financial and strategic measures. The group target bonus
pool is the sum of the individual target bonus opportunities of all the
participants in the group.

Sixty percent (60%) of the group pools will be tied to financial performance and
forty percent (40%) to performance against strategic measures. Group pools will
be funded based on performance against the financial and strategic measures.
Adjustments to any pool calculations may be made at the discretion of management
and the Compensation Committee of the Dow Jones Board of Directors.

Financial Measures

The precise financial measures to be used and the weights assigned to each are
different for business operating units and corporate staff departments. The
measures and weighting are detailed below.

 

Operating Units:    Corporate Earnings per Share (20%),    Business Unit Direct
Operating Income (40%) Corporate Support:    Corporate Earnings per Share (50%),
   Corporate Return on Investment (10%)

 

1



--------------------------------------------------------------------------------

For financial measures, specific goals will be established at “threshold,”
“target,” “superior” and “exceptional” levels. The “target” goal for all
financial measures will be the budget.

 

2



--------------------------------------------------------------------------------

Payout on financial measures will be made in accordance with the table below:

 

•        Threshold

   50% of target

•        Target

   100% of target

•        Superior

   150% of target

•        Exceptional

   200% of target

If results fall between the performance levels (e.g., between target and
superior), awards are set by interpolation.

Strategic Measures

Each pool group will have a handful of strategic measures. These measures should
reflect the key performance drivers or indicators of the business unit or
department. These measures will not be individually weighted or rated; instead,
they will be given a collective rating. Managers should indicate priorities by
emphasizing or minimizing the importance of particular objectives on each
participant’s Performance, Planning and Review Form (see below).

INDIVIDUAL BONUS AWARDS

Individual bonus awards will be recommended from the group pools based on
individual performance. Each group will be given a group pool calculated on the
basis of performance versus the identified measures and goals, and this
aggregate pool will be allocated among the group’s eligible employees.

Managers are required to set individual objectives for each AIP participant on
his or her Performance Planning and Review Form. After group pool amounts are
computed and communicated, managers will rate each employee’s performance
against the criteria on the review form, which will be the basis for individual
bonus recommendations. The maximum bonus that may be awarded to any individual
is 200% of target opportunity.

PRO-RATED BONUS TARGETS

Bonus opportunities may be pro-rated for employees who are either hired by Dow
Jones or move between eligible and ineligible positions during the plan year.
Position changes and promotions before April 1, 2007, will be regarded as in
place for the full year. Those that occur after September 30, 2007, will have no
impact on 2007 target opportunity, but will be reflected in the bonus
opportunity for 2008. Bonus opportunities will be pro-rated when individuals
change positions during the second and third quarters of the year.

In the case of death, disability or retirement, employees meeting the minimum
participation time requirement (more than three months) would retain a bonus
target opportunity, which may be pro-rated. In such cases, the requirement that
the employee be in the employ of the Company when bonuses are paid will be
waived.

 

3



--------------------------------------------------------------------------------

PAYMENT OF AWARD

We expect the 2007 AIP awards to be paid in March 2008. To receive a bonus
payment, a participant must be employed by Dow Jones at the time the award is
paid, except in cases of death, disability or retirement.

In cases of job elimination or other involuntary termination for a reason other
than “for cause,” or if there is an extraordinary transaction involving a
business unit (e.g., acquisition, divestiture, reorganization), management
reserves the right to determine whether a bonus will be awarded.

CONSEQUENCES UPON A CHANGE IN CONTROL

The summary above was modified, on June 4, 2007, to add provisions that will
apply, and will supersede the provisions above, in the event that there is a
Change in Control of Dow Jones during 2007.

For purposes of the AIP, a “Change in Control” shall mean:

(a) Any acquisition or series of acquisitions during any twelve (12) month
period after which any “Person” (as the term person is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (other than any Bancroft Person (as defined below)) is the
“Beneficial Owner” (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of thirty percent (30%) or more of the combined voting power of
the outstanding voting securities of the Company; provided, however, that:

(i) the acquisition of Beneficial Ownership by a Person by reason of such
Person’s having entered into a voting, tender or option agreement with Bancroft
Persons approved by the Board of Directors of the Company for purposes of
Section 203 of the Delaware General Corporation Law in connection with the
Company’s entering into a definitive agreement for a Merger (as defined below)
shall not by reason of this clause (a) constitute a Change in Control, provided,
further that whether the consummation of any such Merger, the applicable tender
offer or the exercise of such option would constitute a Change in Control shall
be determined without regard for the exception in this sub-clause(i), and

(ii) a Change in Control that would otherwise occur pursuant to this clause
(a) shall be deemed to not have occurred pursuant to this clause (a) so long as
Bancroft Persons have Beneficial Ownership, directly or indirectly, of fifty
percent (50%) or more of the combined voting power of the outstanding voting
securities of the Company; or

(b) The consummation of a merger, consolidation or reorganization with, into or
of the Company (each, “Merger”), unless immediately following the Merger,
Bancroft Persons have Beneficial Ownership, directly or indirectly, of fifty
percent (50%) or more of the combined voting power of the outstanding voting
securities of (x) the corporation or other entity resulting from such Merger
(the “Surviving Entity”), if fifty percent (50%) or more of the combined voting
power of the then outstanding voting securities of the Surviving Corporation is
not Beneficially Owned, directly or indirectly by another corporation (a “Parent
Entity”), or (y) if there is one or more Parent Entities, the ultimate Parent
Entity.

 

4



--------------------------------------------------------------------------------

A “Bancroft Person” means any Person who is, or is controlled by, Bancroft
Family Members, trustees of Bancroft Trusts (solely in their capacity as
trustees), Bancroft Charitable Organizations or Bancroft Entities, each as
defined in the By-laws of the Company as in effect as of the date hereof.

If there is a Change in Control during 2007, the performance measurements used
in determining the funding of 2007 bonus pools will be treated as follows:
(i) strategic performance measurements shall be deemed to have been achieved at
target levels and (ii) financial performance measurements shall (A) be adjusted
to eliminate the effect of costs, expenses and other charges directly or
indirectly arising from or relating to such Change in Control and (B) be deemed
to have been achieved at a level (I) if financial performance for the business
of the Dow Jones is separately measured following the Change in Control through
December 31, 2007, based on such performance adjusted in good faith to reflect
the impact of changes in the business directly or indirectly arising from or
relating to such Change in Control and (II) otherwise, based on performance of
the business of the Dow Jones through the last day of the month preceding the
date on which the Change in Control occurs as compared to budgeted performance
for such period.

If there is a Change in Control during 2007, in addition, the 2007 AIP award for
each individual AIP participant will be equal to a portion of the relevant bonus
pool(s) for that individual, determined as described in the paragraph above,
which portion shall, for each bonus pool, be based on the ratio of the
individual participant’s target bonus opportunity for 2007 to the sum of the
target bonus opportunities of all the individual participants in the same bonus
pool. In the case of participants whose awards are determined by reference to
more than one bonus pool, such awards shall be determined with respect to each
such bonus pool, in the same manner as provided in the preceding sentence, and
then weighted and aggregated as originally specified for the award in the
records of the Company.

Neither the “talent development multiplier” nor any other similar discretionary
adjustment that might be applied in or after the determination of the pools and
individual award amounts described above, shall affect the amounts provided
above.

In addition, if there is a Change in Control during 2007, in cases of job
elimination or other involuntary termination for a reason other than “for cause”
after the Change in Control, a pro rata portion of the 2007 AIP award will be
paid to each affected participant, the amount of which shall be determined as
provided in the two immediately preceding paragraphs, but which shall be pro
rated based on the ratio of the number of full and partial months (counting any
portion of a month as a full month) prior to such termination to 12.

 

5